Citation Nr: 1131484	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-00 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that was continued in an August 2006 rating decision.  The Board notes that the Veteran has been granted service connection for a mood disorder with major depressive disorder due to type II diabetes mellitus, heart condition, and neurogenic bladder.  Therefore, in the remand below, the Board considers only the specific diagnosis of PTSD and not a generalized acquired psychiatric disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon preliminary review, the Board finds that further development is necessary before a decision on the merits may be made regarding service connection for PTSD.  The Board finds that, due to the recent change in regulations, a VA examination is required to determine if service connection is warranted for PTSD.

The Veteran was never afforded a VA examination to determine if he has a current diagnosis of PTSD, because the Veteran had not provided any verifiable stressors to which an examiner could relate a diagnosis of PTSD.  The Board notes that VA has recently revised the regulations regarding stressor verification.  Under the new regulation, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, then the requirement for corroborating the stressor is eliminated.  38 C.F.R. § 3.304(f) (a) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)). 

The Veteran has submitted a statement that he experienced mortar and rocket fire on a weekly basis while serving in Tay Ninh in the Republic of Vietnam in 1967.  The record includes a statement from another Veteran who served in the same area around the same time and supports the Veteran's statement that he witnessed mortar fire.  The Veteran has asserted that he felt these attacks were life-threatening.  The Board finds that the Veteran's stated stressor regarding mortar fire in Vietnam is consistent with the places, types, and circumstances of the Veteran's service and no additional corroboration is required.

Based on the information above, the Board finds that a VA examination is required to determine if the Veteran has a current diagnosis of PTSD and to determine whether any PTSD diagnosis is related to his active service.  The examiner should specifically address whether any diagnosis of PTSD is due to fear of hostile military or terrorist activity and whether the claimed stressors are adequate to support a diagnosis of PTSD, and in fact did lead to the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and etiology of any current PTSD diagnosis.  The examiner should review the relevant documents in the claims file.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

The examiner is requested to determine if the Veteran has PTSD.  If PTSD is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's stressor is adequate to support a diagnosis of PTSD, and whether the Veteran's PTSD is caused by the stressor.  In addition, the examiner should please specifically state whether or not the underlying stressor is related to the Veteran's fear of hostile military or terrorist activity.  In making a diagnosis, the examiner should treat the Veteran's statements regarding mortar and rocket attacks during service in Vietnam as verified stressors.

A complete rationale should be provided for any opinion offered.

2.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection is warranted for PTSD.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


